943 So.2d 917 (2006)
Vanita FRAZIER, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D06-3647.
District Court of Appeal of Florida, First District.
December 1, 2006.
Vanita Frazier, pro se, Petitioner.
Charlie Crist, Attorney General; Felicia A. Wilcox and Betty Cheramie, Assistant Attorneys General, Tallahassee, for Respondent.
PER CURIAM.
In light of the circuit court's order directing the State Attorney to file a response, we find that the granting of mandamus relief to compel a ruling on petitioner's pending motion for postconviction relief is not warranted. See Munn v. Fla. Parole Comm'n, 807 So.2d 733 (Fla. 1st DCA 2002). Therefore, we deny the petition for writ of mandamus but we strongly encourage the circuit court to promptly rule on petitioner's motion for postconviction relief. See Wiley v. State, 919 So.2d 618 (Fla. 1st DCA 2006).
BARFIELD, WEBSTER, and POLSTON, JJ., concur.